Exhibit 10.3
 
 
[image0.jpg]






FUTURELAND HOLDINGS, INC.
EMPLOYMENT AGREEMENT WITH CAMERON COX


THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into effective
as of May 28th, 2015 (the "Effective Date"), by and between FutureLand
Holdings, Inc., a Nevada Corporation (the "Company"), and Cameron Cox (the
"Executive").




RECITALS


A.   Executive possesses knowledge and skills which the Company believes will be
of substantial benefit to its operations and success, and the Company desires to
employ the Executive on the terms and conditions set forth below.


B.   Executive is willing to make his services available to the Company on the
terms and conditions set forth below.


C.   Company and Executive wish to enter into this Agreement providing for,
among other things, the full-time employment of the Executive by the Company in
accordance with the terms set forth herein.




AGREEMENT


NOW, THEREFORE, in consideration of the mutual premises set forth above and the
respective representations, warranties, covenants, agreements, and conditions
contained herein, the adequacy and sufficiency of which is hereby acknowledged
by the Company and the Executive, the parties hereto, intending to be legally
bound, do hereby agree as follows:

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 2 -






1.   Employment.  The Company hereby agrees to employ Executive and Executive
hereby accepts and agrees to be employed by the Company in the capacity of the
CEO upon the terms and conditions hereinafter set forth in the management of the
Company.  The Executive shall diligently perform all services as may be assigned
to his by the Board of Directors of the Company having management responsibility
for the FutureLand Holdings for which the Executive will be primarily
responsible managing the day to day operations of the Company, and shall
exercise such power and authority as may from time-to-time be delegated to him
by the Board and shall have all of the powers, authority, duties, and
responsibilities usually incident to the position and role of CEO in private
companies that are comparable in size, character, and performance to the
Company. The Board may also direct Executive to perform such duties for any
entities which are now or may in the future be direct or indirect subsidiaries
of the Company (the "Affiliates"), subject to the limitation that Executive's
overall time commitment is comparable to similarly situated executives. 
Executive shall serve the Company and the Affiliates faithfully, diligently, and
to the best of his ability.  Executive agrees during the Term (as hereinafter
defined) of this Agreement to devote all of his full-time business efforts,
attention, energy, and skill to the performance of his employment to furthering
the interests of the Company and the Affiliates.  In connection with his
employment by the Company, the Executive shall be based in Saint Petersburg, FL
area or at any Company location as he may determine to be appropriate for the
performance of his duties, and he agrees to travel, subject to the reimbursement
of expenses set forth in Section 4(e) below and to the extent reasonably
necessary to perform his duties and obligations under this Agreement, to Company
facilities and other destinations.  During the Term and any Renewal Term,
Executive shall not engage in any other employment or occupation for any direct
or indirect remuneration without the prior written consent of the Board;
provided that the Executive may engage in community service and other charitable
activities without prior written consent of the Board.


2.   Conditions of Employment.  The Executive agrees that so long as he is
employed under this Agreement he will (i) at all times perform his
responsibilities in a manner reasonably satisfactory to and subject to the
direction and control of the Board with respect to his activities on behalf of
the Company; (ii) comply with all material rules, orders, and regulations of the
Company; (iii) truthfully and accurately maintain and preserve such records and
make all reports as the Company may reasonably require; (iv) fully account for
all monies and other property of the Company that he may from time to time have
custody of and deliver the same to the Company whenever and however directed to
do so by the Board of Directors of the Company as long as such requests are in
compliance with all applicable laws; (v) act at all times in a professional
manner in keeping with the Company's philosophy, avoiding any action that would
materially reflect poorly on the Company's reputation or be damaging to its
image;  and (vi) obey all laws now in force or hereafter enacted affecting the
work place.


3.   Term of Employment.  The Term of employment hereunder will commence on the
Effective Date and terminate five (5) years from the Effective Date (the
"Term"), unless terminated earlier pursuant to Section 5 of this Agreement.  The
Term shall automatically renew ("Renewal Term") for successive one year terms,
unless written notification of non-renewal is provided by either party no less
than 30 days prior to the expiration of the Term or the then current Renewal
Term.

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 3 -




4.   Compensation and Benefits.


a.   Compensation.


i.   The Company shall pay Executive the sum of one hundred thirty thousand
dollars ($130,000) per year, commencing on the Commencement Date.


ii.   For purposes of this Agreement, the foregoing amounts which are payable
during any calendar year shall be defined as the Executive's "Base Salary".  The
Base Salary will be paid in installments at regular intervals as is in keeping
with the Company's established payroll schedule.  Executive further acknowledges
that he has not been promised or guaranteed that his salary will remain the same
or increase by any particular amount during the term of this Agreement. The
Executive will be given annual periodic performance evaluations in which the
Base Salary will be evaluated and negotiated to determine when and if there will
be an increase.


b.   Performance Bonus.  Executive shall be eligible to receive an annual bonus
("Bonus") to be determined by the Board within ninety (90) days following the
end of the Company's fiscal year end.


Stock Grant. Executive shall receive stock grant of 95,000 shares of common
stock of the Company, par value $0.000001, at the time of the signing of this
agreement.


c.   Benefits.  Executive shall be entitled to participate in such employee
benefit plans and insurance offered by the Company to similarly situated
employees of the Company subject to the eligibility requirements, restrictions,
and limitations of any such plans or programs.


d.   Business Expense Reimbursement; Telephone Expenses.  Upon the submission of
proper substantiation by Executive, and subject to such rules and guidelines as
the Company may from time to time adopt, the Company shall reimburse Executive
for all reasonable expenses actually paid or incurred by the Executive during
the Term in the course of and pursuant to the business of the Company including,
without limitation, travel and telephone expenses incurred by the Executive
while traveling to and from the Company's facilities as may be required pursuant
to Section 1 hereof. The Executive shall account to the Company in writing for
all expenses for which reimbursement is sought and shall supply to the Company
copies of all relevant invoices, receipts, or other evidence reasonably
requested by the Company.


e.   Vacation.  Executive shall be entitled to three (3) weeks of vacation each
calendar year during the Term and any Renewal Term, to be taken at such times as
the Executive and the Company shall mutually determine and provided that no
vacation time shall interfere with the duties required to be rendered by the
Executive hereunder.  Any vacation time not taken by Executive during any
calendar year may be carried forward into any succeeding calendar year pursuant
to the Company's vacation policy.

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 4 -


f.   Taxation.  Executive acknowledges that his compensation set forth above
will be treated by the Company as wages paid to him and will be subject to
withholding for all applicable taxes.  Accordingly, the Company shall deduct
from all compensation payable to Executive hereunder (including, without
limitation, Base Salary and Executive Bonuses, as such term is defined below)
any and all sums required as Executive's portion of Social Security taxes and
shall withhold federal and state income taxes as required by law, and shall
further deduct from such compensation any other federal, state, or local tax or
charge which is now or hereafter enacted or required as a charge or deduction
from the compensation payable to Executive.


g.   Employment Commitment.  Executive shall devote such time, attention,
knowledge, and skills to the business and interests of the Company as Company
may reasonably require, and the Company shall be entitled to all of the benefits
and profits arising from or incident to the work, services, advice, inventions,
or innovations of Executive in connection with the Company's business.


h.   Leave of Absence.  Executive may take a leave of absence, without
compensation, upon his written request to the Board and the Board's written
consent for the leave. The length of the leave will be subject to the mutual
agreement between the Board and the Executive.


5.   Termination.


a.   Termination.  This Agreement shall be terminated (i) upon the expiration of
the Term, (ii) upon the death of the Executive, (iii) if the Executive shall
have been substantially unable to perform Executive's duties hereunder for a
period of three (3) consecutive months, (iv) by the Company for "Cause" (as
defined below) and upon written notice, or (v) for Good Reason or voluntarily by
the Executive.


b.   Cause.  As used in this Agreement, "Cause" shall mean any of the following:
(i) Executive's willful failure or refusal, after notice thereof, to perform
specific directives of the President when such directives are lawful and
consistent with the Executives duties and responsibilities described in this
Agreement; (ii) dishonesty of the Executive affecting the Company; (iii)
habitual abuse of drugs or alcohol; (iv) conviction of Executive of, or a plea
by Executive of guilty or no contest to, any felony or any crime involving moral
turpitude, fraud, gross neglect, embezzlement, or misrepresentation; (v) any
gross or willful conduct of the Executive resulting in loss to the Company or
damage to the reputation of the Company; (vi) theft from the Company; (vii)
commission or participation by Executive in any other injurious act or omission
wantonly, willfully, recklessly, or in a manner which was grossly negligent
against the Company; or (viii) violation by the Executive, after notice thereof,
of the business policies and guidelines of the Company as may be in effect from
time to time. Notwithstanding anything herein to the contrary, the Company shall
notify the Executive of any purported grounds constituting Cause, and the
Executive shall have no less than ten (10) business days within which to cure
such purported grounds.

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 5 -




c.   Good Reason.  For purposes of this Agreement, the Executive shall have
"Good Reason" to terminate his employment during the Term of this Agreement only
if:


i.   the Company fails to pay or provide any amount or benefit that the Company
is obligated to pay or provide under this Agreement and the failure is not
remedied within 30 days after the Company receives written notice from the
Executive of such failure; or


ii.   the Company limits the Executive's duties or responsibilities or power or
authority contemplated by Section 1 above in any material respect, and the
situation is not remedied within thirty (30) days after the Company receives
written notice from the Executive of the situation; or


iii.   if the Executive is removed from the office of CEO and the Company does
not have Cause for doing so; or


iv.   the Company forces Executive to relocate his office outside of the saint
Petersburg, FL metropolitan area, and the situation is not remedied within
thirty (30) days after the Company receives written notice from the Executive of
the situation; or


v.   Change in Control occurs.


d.  Severance Payment.  In the even the Company terminates the Executive's
employment without cause, it will be obligated to pay the Executive severance
pay equal to two month's compensation for years one and two, three months for
year three, four months for year four, and five months for year five of
employment served by the Executive.


6.   Covenant Not To Compete/Non-Solicitation.  Executive acknowledges and
recognizes the highly competitive nature of the Company's business and the
goodwill and business strategy of the Company constitute a substantial asset of
the Company.  Executive further acknowledges and recognizes that during the
course of the Executive's employment, Executive will receive specific knowledge
of the Company's business, have access to trade secrets and Confidential
Information (as hereinafter defined), and participate in business acquisitions
and decisions, and that it would be impossible for Executive to work for a
competitor without using and divulging this valuable Confidential Information. 
Executive further acknowledges that this covenant not to compete is an
independent covenant within this Agreement.  This covenant shall survive this
Agreement and shall be treated as an independent covenant for the purposes of
enforcement.  Executive agrees to the following:

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 6 -


a.   that all times during the Term and any Renewal Term and for a period of two
(2) years after termination of the Executive's employment under this Agreement
or any renewal or extension thereof (the "Restricted Period'), for whatever
reason and in any geographic areas in which the Company operated or was actively
planning on operating as of the date of termination of the Executive's
employment (the "Restricted Area"), Executive will not individually or in
conjunction with others, directly engage in Competition (as hereinafter defined)
with the business of the Company, whether as an officer, director, proprietor,
employer, employee, partner independent contractor, investor, consultant,
advisor, agent, or otherwise; provided that this provision shall not apply to
the Executive's ownership of the capital stock, solely as an investment, of
securities of any issuer that is registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, and that are listed or admitted for
trading on any United States national securities exchange or that are quoted on
the National Association of Securities Dealers Automated Quotations System, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than three percent of any class of capital stock of such
corporation;


b.   that during the Restricted Period and within the Restricted Area, Executive
will not, indirectly or directly, compete with the Company by soliciting,
inducing or influencing any of the Company's customers that have a business
relationship with the Company at any time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Company;


c.   that during the Restricted Period and within the Restricted Area, Executive
will not (i) directly or indirectly recruit any employee of the Company to
discontinue such employment relationship with the Company, or (ii) employ or
seek to employ, or cause to permit any business which competes directly or
indirectly with the business of the Company to employ or seek to employ for any
such business any person who is then (or was at any time within six months prior
to the date Executive or the competitive business employs or seeks to employ
such person) employed by the Company; and


d.   that during the Restricted Period, Executive will not interfere with,
disrupt, or attempt to disrupt any past or present relationship contractual or
otherwise, between the Company and any Company's employees.


7.   For purposes hereof, "Competition" shall mean any company, partnership,
limited liability company, or other entity any portion of whose business
directly or indirectly competes with the business of the Company.  In the event
that a court of competent jurisdiction shall determine that any provision of
this Section is invalid or more restrictive than permitted under the governing
law of such jurisdiction, then only as to enforcement of this Section within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law. 
If the Executive shall be in violation of any provision of this Section, then
each time limitation set forth in this Section shall be extended for a period of
time equal to the period of time during which such violation or violations
occur.  If the Company seeks injunctive relief from such violation in any court,
then the covenants set forth in this Section shall be extended for a period of
time equal to the pendency of such proceeding including all appeals by the
Executive.

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 7 -




8.   Non-Disclosure of Confidential Information.


a.   Executive acknowledges that the Company's trade secrets, private or secret
processes, methods, and ideas, as they exist from time to time, and information
concerning the Company's services, business records and plans, inventions,
acquisition strategy, price structure and pricing, discounts, costs, computer
programs and listings, source code and/or subject code, copyrights, trademarks,
proprietary information, formulae, protocols, forms, procedures, training
methods, development technical information, know-how, show-how, new product and
service development, advertising budgets, past, present or planned marketing,
activities and procedures, method for operating the Company's business, credit
and financial data concerning the Company's customers, and marketing,
advertising, promotional, and sales strategies, sales presentations, research
information, revenues, acquisitions, practices and plans and information which
is embodied in written or otherwise recorded form, and other information of a
confidential nature not known publicly or by other companies selling to the same
markets and specifically including information which is mental, not physical
(collectively, the "Confidential Information") are valuable, special, and unique
assets of the Company, access to and knowledge of which have been provided to
Executive by virtue of Executive's association with the Company. In light of the
highly competitive nature of the industry in which the Company's business is
conducted, Executive agrees that all Confidential Information, heretofore or in
the future obtained by Executive as a result of Executive's association with the
Company shall be considered confidential.


b.   The Executive agrees that the Executive shall (i) hold in confidence and
not disclose or make available to any third party any such Confidential
Information obtained directly or constructively from the Company, unless so
authorized in writing by the Company or compelled to by a court of law; (ii)
exercise all reasonable efforts to prevent third parties from gaining access to
the Confidential Information; (iii) restrict the disclosure or availability of
the Confidential Information to those employees or agents of the Company who
have a need to know the information in order to further the business purposes of
the Company; (iv) not copy or modify any Confidential Information without prior
written consent of the Company, provided, however, that such copying or
modification of any Confidential Information does not include any modifications
or copying which would otherwise prevent the Executive from performing his
duties and responsibilities to the Company; (v) take such other protective
measures as may be reasonably necessary to preserve the confidentiality of the
Confidential Information; and (vii) relinquish all rights he may have in any
matter, such as drawings, documents, models, samples, photographs, patterns,
templates, molds, tools, or prototypes which may contain, embody, or make use of
the Confidential Information; promptly deliver to the Company any such matter as
the Company may direct at any time, and not retain any copies or other
reproductions thereof.

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 8 -


c.   Executive further agrees (i) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements, and discoveries
which may be conceived, made, or acquired by Executive as the direct or indirect
result of the disclosure by the Company of the Confidential Information to
Executive; (ii) that all such ideas, inventions, improvements, and discoveries
conceived, made, or acquired by Executive, alone or with the assistance of
others, relating to the Confidential Information in accordance with the
provisions hereof are the property of the Company and that Executive shall not
acquire any intellectual property rights under this Agreement except the limited
right to use set forth in this Agreement; (iii) that Executive shall assist in
the preparation and execution of all applications, assignments, and other
documents which the Company may deem necessary to obtain patents, copyrights,
and the like in the United States and in jurisdictions foreign thereto, and to
otherwise protect the Company.


d.   Upon written request of the Company, Executive shall immediately return to
the Company all written materials containing the Confidential Information as
well as any other books, records, and accounts relating in any manner to the
Company or its business.  Executive shall also deliver to the Company written
statements signed by Executive certifying all materials have been returned
within five days of receipt of the request.


9.   Acknowledgment by Executive.  The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Agreement are reasonably
necessary to protect the legitimate business interests of the Company, and (b)
the restrictions contained herein (including without limitation the length of
the term of the provisions of the covenant not to compete) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress, or coercion
of any kind.  The Executive further acknowledges and confirms that his full,
uninhibited, and faithful observance of each of the covenants contained herein
will not cause him any undue hardship, financial or otherwise, and that
enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to his or otherwise to obtain income required for the comfortable
support of his and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms hereof.  The
Executive further acknowledges that the restrictions contained herein are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company's successors and assigns.


10.   Injunction.  It is recognized and hereby acknowledged by the parties
hereto that a breach by the Executive of any of the covenants contained in
Sections 6 and 7 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain. 
As a result, the Executive recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Sections 6 and 7 of this Agreement by the Executive or any of his affiliates,
associates, partners, or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess. In addition, upon any violation of the
covenants contained in Sections 6 and 7, all severance payments and benefits to
which the Executive may be entitled to hereunder shall immediately cease and be
without further force and effect.

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 9 -


11.   Indemnification by The Company.  To the fullest extent permitted by
applicable law, the Company shall indemnify, defend, and hold harmless the
Executive from and against any and all claims, demands, actions, causes of
action, liabilities, losses, judgments, fines, costs, and expenses (including
reasonable attorneys' fees and settlement expenses) arising from or relating to
his service or status as an officer, director, executive, agent, or
representative of the Company or any subsidiary of the Company or in any other
capacity in which the Executive serves or has served at the request of, or for
the benefit of, the Company or its subsidiaries, including but not limited to
claims alleged by Executive's former employer regarding solicitation of
employees; provided, however, that the Company shall not be responsible to
indemnify the Executive for any actions of gross negligence or willful
misconduct. The Company's obligations under this Section 10 shall be in addition
to, and not in derogation of, any other rights the Executive may have against
the Company to indemnification or advancement of expenses, whether by statute,
contract or otherwise.


12.   Survival. The obligations of Executive and the rights of the Company, its
successors, and assigns under these Sections 6 and 7shall survive the expiration
or termination of this Agreement indefinitely with respect to Executive's
non-competition, non-solicitation, and confidentiality obligations.


13.   Representations and Warranties of Executive.  The Executive represents and
warrants to the Company as follows:
 
a.   Executive has the full right to enter into this Agreement and perform all
duties hereunder, and has made no contract or other commitment in contravention
of the terms hereof (including, without limitation, contracts or obligations
respecting trade secrets or proprietary information or otherwise restricting
competition), or which would prevent Executive from using his best efforts in
the performance of his duties hereunder.  Executive has fulfilled all of his
obligations under all prior employment or consulting agreements (or similar
arrangements), and there is not, under any of the foregoing, any existing
default or breach by Executive with respect thereto.


b.   Executive's performance hereunder shall not constitute a default under any
contract or other commitment to which the Executive is bound.


c.   All information furnished by Executive to the Company is to the best of
Executive's knowledge, true and complete (including, without limitation,
documentary evidence of Executive's identity and eligibility for employment in
the United States), and Executive will promptly advise the Company with respect
to any change in the information of record.


d.   Executive is not subject to any order, decree, or decision precluding his
from performing his duties as described herein.


e.   Executive declares that he has read and understands all the terms of this
Agreement; that he has had ample opportunity to review it with his attorney
before signing it; that no promise, inducement, or agreement has been made
except as expressly provided in this Agreement; that it contains the entire
Agreement between the parties; and that he enters into this Agreement fully,
voluntarily, knowingly, and without coercion.

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 10 -




14.   Severability.  If any provision, section, or subsection of this Agreement
is adjudged by any court to be void or unenforceable in whole or in part, such
adjudication shall not affect the validity of the remainder of the Agreement,
including any other provision, section, or subsection, and the Company and
Executive shall negotiate in good faith to modify the unenforceable provision so
as to effect the original intent of the parties as closely as possible.


15.   Binding Effect.  This Agreement shall be binding upon and shall inure to
the benefit of the Company and Executive, and their respective successors,
heirs, executors, legal representatives, and administrators.


16.   Waiver of Breach – Payment of Fees and Expenses.  Failure of the Company
to demand strict compliance with any of the terms, covenants, or conditions
hereof shall not be deemed a waiver of the term, covenant, or condition, nor
shall any waiver or relinquishment by the Company of any right or power
hereunder at any one time or more times be deemed a waiver or relinquishment of
the right or power at any other time or times.  In the event either party
breaches this Agreement, the breaching party shall pay all of the non-breaching
party's costs and expenses, including attorneys' fees and expenses, incurred in
enforcing the terms of this Agreement.


17.   Modification in Writing Only.  No waiver or modification of this Agreement
or of any covenant, condition, or limitation herein, shall be valid unless in
writing and duly executed by the party to be charged therewith.


18.   Choice of Law and Venue.  This Agreement shall be subject to and governed
by the laws of the State of Delaware, irrespective of the fact that any party is
or may become a resident of a different state, and without regard to principles
of conflict of laws.  In addition, venue for any action instituted to enforce
the provisions of this Agreement shall be in the Circuit Court of Pinellas
County, Florida.


19.   Notice.  All notices, requests, claims, demands, and other communications
hereunder (collectively, "Notice") shall be in writing and shall be deemed to
have been duly given if (i) delivered in person against signed and dated
receipt, (ii) sent by recognized commercial overnight delivery service, (iii)
sent by registered or certified mail, first class postage prepaid, return
receipt requested, or (iv) sent by facsimile or electronic mail (with receipt
orally confirmed on the same date) and simultaneously mailed, first class,
postage prepaid, as follows:


If to the Company:


FutureLand Holding, Inc.
3637 4th Street North, #330
Saint Petersburg, FL 33704
Attn:  Cameron Cox, CEO
If to Executive:
 
Cameron Cox






i.   Notice shall be deemed effective on the day of delivery if given pursuant
to clause (i) or (iv) above, or on the third (3rd) business day following
mailing if given pursuant to clause (ii) or (iii) above.  Any party may change
its address for purposes hereof by written Notice in accordance herewith, except
that Notices regarding change of address shall only be effective upon receipt. 
Failure to accept a Notice shall not invalidate such Notice.


20.   Assignment. This Agreement is personal and not assignable by Executive
directly or indirectly.


21.   Entire Agreement.  The parties acknowledge that they have read this
Agreement, understand it, and agree to be bound by its terms, conditions, and
covenants, and also agree that it constitutes the entire agreement between the
parties and supersedes all proposals, oral or written, and all prior
negotiations, conversations, or discussions between the parties relating to the
subject matter of this Agreement.


22.   Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Facsimile signatures are
intended by the parties to serve as originals.


23.   Construction.  The parties hereto acknowledge and agree that this
Agreement is the result of negotiations between the parties, and that this
Agreement will not be construed against any party hereto by virtue of such
party's role or its counsel's role in the authorship hereof.








(Signature page follows)



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT WITH CAMERON COX - 11 -








IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Company and Executive as of the date first above written.


Company:




FUTURELAND HOLDINGS, INC.
 
By: /s/ Sam Talari                                                            
      Sam Talari, President


Dated: 5-28-2015                                                        




Executive:


By:  /s/ Cameron Cox                                                        
       Cameron Cox


Dated: 5-28-2015                                                        


 
 
 
 

--------------------------------------------------------------------------------